Exhibit 10.1
 
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
dated as of October 13, 2009
among
EXTERRAN PARTNERS, L.P.,
in its individual capacity and as Manager
EXLP ABS 2009 LLC,
as Issuer
EXLP OPERATING LLC,
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Indenture Trustee
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Bank Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its individual capacity and as the Intercreditor Collateral Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. Rules of Usage; Definitions
    2  
 
       
Section 2. Securitization Collections
    8  
 
       
Section 3. Acknowledgments Regarding Securitization Collateral
    8  
 
       
Section 4. Acknowledgment Regarding Non-Securitization Collateral
    9  
 
       
Section 5. Intercreditor Collateral Agent
    10  
 
       
Section 6. Establishment of Accounts: Deposit of Collections
    12  
 
       
Section 7. Allocation of Collections: Disbursements of Collections
    14  
 
       
Section 8. Monitoring of Allocation Process; Effect of a Securitization Default;
Effect of a Bank Default
    17  
 
       
Section 9. Compensation and Indemnity of Intercreditor Collateral Agent: Waiver
of Right of Set-off
    20  
 
       
Section 10. Resignation by or Removal of Intercreditor Collateral Agent
    21  
 
       
Section 11. No Implied Waivers, Etc
    22  
 
       
Section 12. Amendments
    22  
 
       
Section 13. Benefit of Agreement
    22  
 
       
Section 14. Severability
    23  
 
       
Section 15. Counterparts
    23  
 
       
Section 16. Notices
    23  
 
       
Section 17. Headings
    23  
 
       
Section 18. Governing Law
    23  
 
       
Section 19. No Petition
    23  
 
       
Section 20. No Consolidation
    24  
 
       
Section 21. Insolvency
    24  
 
       
Section 22. Termination
    24  
 
       
Section 23. Entire Agreement
    24  

-i-



--------------------------------------------------------------------------------



 



INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
     This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of October 13,
2009 (as amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with the provisions hereof, this “Agreement”) is
among:
     (i) Exterran Partners, L.P., a Delaware limited partnership, in its
individual capacity (in such capacity, together with its successors and
permitted assigns, “EXLP”), and when and if it acts as Manager under the
Management Agreement (in such capacity, and for so long as EXLP is such Manager
under that Agreement, the “Manager”);
     (ii) EXLP ABS 2009 LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “ABS 2009”);
     (iii) EXLP Operating LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “EXLPOP”);
     (iv) Wells Fargo Bank, National Association, as indenture trustee under the
hereinafter defined Securitization Indenture for the benefit of the Noteholders
and the other Persons set forth therein (in such capacity, together with its
successors and permitted assigns, the “Indenture Trustee”);
     (v) Wachovia Bank, National Association, as Administrative Agent on behalf
of the Bank Lenders as hereinafter defined (in such capacity, together with its
successors and permitted assigns, the “Bank Agent”); and
     (vi) Wells Fargo Bank, National Association, in its individual capacity and
as the Intercreditor collateral agent for the Securitization Secured Parties (as
defined herein), the Bank Lenders (as defined herein), and EXLP (in such
capacity, together with its successors and permitted assigns, the “Intercreditor
Collateral Agent”).
RECITALS
     (1) WHEREAS, EXLP, in its individual capacity and when and if it serves as
Manager, may receive from time to time Collections relating to the Domestic
Contract Compression Business of (a) EXLP and its subsidiaries and (b) ABS 2009;
and
     (2) WHEREAS, EXLP’s operating subsidiary, EXLPOP has a bank account in its
name to which Users will be directed to transmit Collections, namely, the
EXLP/ABS 2009/Wells Lockbox Account (as hereinafter defined), and another bank
account in its name in which Collections are from time to time deposited,
namely, the EXLP/JPMC Lockbox Account (as hereinafter defined);
     (3) WHEREAS, of even date herewith, EXLPOP, JPMorgan Chase Bank, N.A., and
Intercreditor Collateral Agent entered into that certain Blocked Account Control
Agreement,

-1-



--------------------------------------------------------------------------------



 



pursuant to which control by the Intercreditor Agent on behalf of the Collection
Parties was established in the EXLP/JPMC Lockbox Account (as hereinafter
defined);
     (4) WHEREAS, the parties hereto desire to execute and deliver this
Agreement to set forth certain agreements among them with respect to such
Collections as provided below.
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
     Section 1. Rules of Usage; Definitions.
     (a) The following rules of usage shall apply to this Agreement (and each
appendix, schedule, exhibit and annex to the foregoing) unless otherwise
required by the context or unless otherwise defined therein.
     (i) The defined terms in this Agreement shall include the plural as well as
the singular, and the use of any gender herein shall be deemed to include any
other gender.
     (ii) Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement.
     (iii) Except as otherwise expressly provided, any definition defined herein
shall be equally applicable to the singular and plural forms of the terms
defined.
     (iv) Except as otherwise expressly provided, references in this Agreement
to articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to this Agreement.
     (v) References to any Person shall include such Person, its successors and
permitted assigns and transferees.
     (vi) Except as otherwise expressly provided, reference to any agreement
means such agreement as amended, restated, modified, extended or supplemented
from time to time in accordance with the applicable provisions thereof.
     (vii) Except as otherwise expressly provided, references to any law
includes any amendment or modification to such law and any rules or regulations
issued thereunder or any law enacted in substitution or replacement thereof, or
restatement thereof.
     (viii) When used in this Agreement, words such as “hereunder,” “hereto,”
“hereof” and “herein” and other words of like import shall, unless the

-2-



--------------------------------------------------------------------------------



 



context clearly indicates to the contrary, refer to the whole of this Agreement
(including any other document to the extent incorporated or referred to herein
(whether or not actually attached hereto)) and not to any particular article,
section, subsection, paragraph or clause hereof.
     (ix) References to “including” means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to any enumeration of specific matters, to matters
similar to those specifically mentioned.
     (x) All terms used in the UCC and not specifically defined in this
Agreement are used therein as defined in the UCC; provided, however, that
references in this Agreement to any section of the UCC shall mean, on or after
the effective date of the adoption of any revision to the UCC in the applicable
jurisdiction, such revised or successor section thereto.
     (xi) Except as otherwise expressly provided, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.
     (b) Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall, except where the
content otherwise requires, have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
     “ABS 2009” has the meaning specified in clause (ii) of the preamble hereto.
     “ABS Leasing 2009” means EXLP ABS Leasing 2009 LLC, the wholly-owned
subsidiary of ABS 2009.
     “Agreement” has the meaning specified in the preamble hereto.
     “Allocated Collections” means all or any portion of the Collections as of
any date of determination that have been allocated pursuant to the provisions of
Sections 7 and 8 of this Agreement.
     “Allocation Accounting Firm” has the meaning specified in Section 7(a)(ii)
hereof.
     “Ancillary Equipment” means one or more pieces or items of equipment that
have been attached to, or that are located adjacent to, a Compressor that can be
removed without causing damage to, or a loss of functionality in, such
Compressor including, without limitation, any emissions package or monitoring
equipment, catalytic converter, precooling package, gas processing plant or
equipment, starting air compressor, dehydrator and/or separator.
     “Bank Agent” has the meaning specified in clause (v) of the preamble
hereto.

-3-



--------------------------------------------------------------------------------



 



     “Bank Collateral” means any collateral in which the Bank Agent has been
granted a security interest by EXLP and certain of its subsidiaries to secure
the obligations under the Bank Credit Agreement.
     “Bank Collateral Agreement” means that certain Collateral Agreement, dated
as of October 20, 2006, made by EXLPOP (formerly known as UC Operating
Partnership, L.P.), UCLP OLP GP LLC (cancelled on June 20, 2007), EXLP (formerly
known as Universal Compression Partners, L.P.), and EXLP Leasing LLC (formerly
known as UCLP Leasing, L.P.) in favor of the Bank Agent for the ratable benefit
of the Secured Creditors (as defined therein), as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
     “Bank Credit Agreement” means that certain Senior Secured Credit Agreement,
dated as of October 20, 2006, by and among EXLPOP (formerly known as UC
Operating Partnership, L.P.), as borrower, EXLP (formerly known as Universal
Compression Partners, L.P.), as Guarantor, Wachovia Bank, National Association,
as Administrative Agent, Deutsche Bank Trust Company Americas, as Syndication
Agent, Fortis Capital Corp. and Wells Fargo Bank, National Association, as
Co-Documentation Agents, and the other lenders signatory thereto, arranged by
Wachovia Capital Markets LLC and Deutsche Bank Securities Inc, as Joint Lead
Arrangers and Joint Book Runners, as such credit agreement has been and may
hereafter be amended, modified, restated or supplemented from time to time.
     “Bank Default” means an Event of Default (as defined in the Bank Credit
Agreement) that has occurred and is continuing under the Bank Credit Agreement.
     “Bank Documents” means the Bank Credit Agreement, the Bank Collateral
Agreement, the Secured Hedging Agreement, and each other agreement, document or
instrument executed in connection with the Bank Credit Agreement or the Bank
Collateral Agreement.
     “Bank Lenders” means the lenders from time to time party to the Bank Credit
Agreement and the counterparties to the Secured Hedging Agreement.
     “Bankruptcy Code” means the Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq., as amended from time to time.
     “Blocked Account Agreement” means the Blocked Account Control Agreement
referred to in clause (3) of the Recitals hereto.
     “Business Day” means any day other than a Saturday, Sunday or any other day
on which banking institutions in New York, New York, Minneapolis, Minnesota or
Houston, Texas are authorized or obligated by law, executive order or
governmental decree to be closed.
     “Collateral” means the Securitization Collateral and the Non-Securitization
Collateral.
     “Collection Parties” means the Securitization Secured Parties, the Bank
Lenders, and the Bank Agent.

-4-



--------------------------------------------------------------------------------



 



     “Collections” means cash, checks and other instruments or any other method
of payment and all other amounts whatsoever owned by, owing to or paid to
(a) EXLP or its subsidiaries, (b) EXLP in its capacity as Manager, or (c) ABS
2009, in each case from time to time.
     “Compressor” means a natural gas compressor equipment unit, together with
any tangible components thereof, all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements, and replacements thereto,
all other equipment or components of any nature from time to time incorporated
or installed therein and all substitutions for any of the foregoing but
excluding any Ancillary Equipment attached thereto that is not required for the
normal operation of such natural gas compressor equipment unit.
     “Disputed Allocations” has the meaning specified in Section 7(c) hereof.
     “Domestic Contract Compression Business” means (i) with respect to EXLP,
the natural gas compression contract business of EXLP and its subsidiaries in
the United States of America and (ii) with respect to ABS 2009, the natural gas
compression contract business of ABS 2009 in the United States of America.
     “EXH” means Exterran Holdings, Inc.
     “EXLP” has the meaning specified in clause (i) of the preamble hereto.
     “EXLP Account” means any account maintained with Intercreditor Collateral
Agent on behalf of and in the name of EXLPOP or EXLP.
     “EXLP Accountants” has the meaning specified in Section 7(a)(ii).
     “EXLP/ABS 2009/Wells Lockbox Account” means the lockbox account number
4121809537 maintained in the name of EXLPOP, subject to a right of control in
favor of Intercreditor Collateral Agent, for the benefit of the Collection
Parties and EXLP. The remittance address to be used for payments and deposits to
the Lockbox Account is EXLP Operating LLC, P.O. Box 202609, Dallas, Texas
75320-2609.
     “EXLP/JPMC Lockbox Account” means the lockbox account number 713449403, and
maintained in the name of EXLPOP, subject to a right of control in favor of
Intercreditor Collateral Agent, for the benefit of the Collection Parties and
EXLP. The remittance address to be used for payments and deposits to the Lockbox
Account is EXLP Operating LLC, P.O. Box 974908, Dallas, Texas 75397-4908.
     “EXLP Obligations” means any and all sums owing under the Bank Documents
and all other obligations, direct or contingent, joint, several or independent
of EXLP or any other obligor under the Bank Documents now or hereafter existing,
due or to become due, including any interest accruing subsequent to the filing
of a petition in bankruptcy, whether or not such interest is an allowed claim
under applicable law.
     “EXLPOP”has the meaning specified in clause (iii) of the preamble hereto.
     “Indenture Trustee” has the meaning specified in clause (iv) of the
preamble hereto.

-5-



--------------------------------------------------------------------------------



 



     “Intercreditor Collateral Agent” has the meaning specified in clause
(vi) of the preamble hereto.
     “Interest Rate Hedge Provider” means any counterparty to a cap, collar or
other hedging instrument permitted to be entered into pursuant to the
Securitization Indenture.
     “Lien” means any security interest, lien (statutory or other), charge,
pledge, equity, mortgage, hypothecation, assignment for security or encumbrance
of any kind or nature whatsoever.
     “Lockbox Accounts” means collectively, the EXLP/ABS 2009/Wells Lockbox
Account and the EXLP/JPMC Lockbox Account.
     “Lockbox Agreements” has the meaning specified in Section 22 hereof.
     “Management Agreement” means that certain Management Agreement, dated as of
October 13, 2009 by and between EXLP as Manager, ABS 2009, and ABS Leasing 2009,
as such agreement may be amended, modified or supplemented from time to time.
     “Manager” has the meaning specified in clause (i) of the preamble hereto.
     “Misallocation” has the meaning specified in Section 7(b)(iii) hereof.
     “Non-Securitization Collateral” means (i) all Compressors and other assets
received by EXLP or the Manager that do not constitute Securitization Collateral
and (ii) all Non-Securitization Collections.
     “Non-Securitization Collections” means all Collections received by EXLP
and/or the Manager that do not constitute Securitization Collections.
     “Noteholder” means a Person in whose name a Note is registered in
accordance with the terms of the Securitization Indenture.
     “Notes” means any of the promissory notes executed by ABS 2009 and ABS
Leasing 2009 and authenticated by or on behalf of the Indenture Trustee pursuant
to and issued under the Securitization Indenture.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership or
other entity.
     “Related Documents” is defined in Appendix A to the Securitization
Indenture.
     “Repetitive Wire Instructions” means a notice substantially in the form of
Exhibit “A” attached hereto.
     “Requisite Global Majority” is defined in Appendix A to the Securitization
Indenture.
     “Returned Items” collectively means the Returned Items specified in
Section 9(b)(ii) hereof.

-6-



--------------------------------------------------------------------------------



 



     “Secured Hedging Agreement” has the meaning assigned in the Bank Collateral
Agreement.
     “Securitization Account” has the meaning specified in Section 7(b)(ii)
hereof, which account shall initially be the Trust Account.
     “Securitization Accountants” has the meaning specified in Section 7(a)(ii)
hereof.
     “Securitization Collateral” means, collectively, all right, title and
interest of ABS 2009 in the property and rights subject to the security interest
granted by ABS 2009 under the Securitization Indenture (including, without
limitation, the Securitization Compressors and the User Contracts) and all
right, title and interest of ABS Leasing 2009 in the property and rights subject
to the security interest granted by ABS Leasing 2009 under the Securitization
Indenture (including, without limitation, the Securitization Compressors and the
User Contracts).
     “Securitization Collections” has the meaning specified in Section 2 hereof.
     “Securitization Compressors” means, as of any date of determination, all
Compressors owned by ABS 2009 or ABS Leasing 2009 or leased to ABS 2009 by ABS
Leasing 2009 as of such date.
     “Securitization Default” means a Manager Default (as defined in Appendix A
to the Securitization Indenture), an Event of Default (as defined in Appendix A
to the Securitization Indenture) or a EXLP Event (as defined in Appendix A to
the Securitization Indenture).
     “Securitization Documents” means the Securitization Indenture, the
Management Agreement, each other Related Document (as defined in Appendix A to
the Securitization Indenture) and each other agreement, document or instrument
executed in connection with the Securitization Indenture.
     “Securitization Indenture” means that certain Indenture, dated as of
October 13, 2009, between ABS 2009, ABS Leasing 2009, and the Indenture Trustee,
as such agreement may be amended, supplemented or otherwise modified from time
to time in accordance with its terms, including any supplements thereto.
     “Securitization Obligations” means, collectively, (a) any and all sums
owing (i) to the Noteholders under the Securitization Indenture, (ii) to the
Indenture Trustee under the Securitization Indenture or any other Securitization
Document and (iii) to the Interest Rate Hedge Providers and (b) without
duplication of amounts described in clause (a), all other obligations, direct or
contingent, joint, several or independent of ABS 2009, or any other obligor
under the Securitization Documents now or hereafter existing, due or to become
due, including any interest accruing subsequent to the filing of a petition in
bankruptcy, whether or not such interest is an allowed claim under applicable
law.
     “Securitization Secured Parties” means, collectively, the Indenture
Trustee, ABS 2009, ABS Leasing 2009, each Interest Rate Hedge Provider, and the
Noteholders.
     “Trust Account” is defined in Appendix A to the Securitization Indenture.

-7-



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code (or any successor statute) of the
State of New York as in effect from time to time or of any other state or
jurisdiction the laws of which are required by Section 9-301 thereof to be
applied in connection with the issue of perfection of security interests.
     “Unallocated Collections” has the meaning specified in Section 7(a)(ii)
hereof.
     “User” means any Person who contracts for contract compression services or
compressor rentals, which services or rentals utilize a Securitization
Compressor from ABS 2009 or Manager, acting on behalf of ABS 2009.
     “User Contract” means any contract for contract compression services or any
contract renting one or more Securitization Compressors entered into between ABS
2009 (or Manager acting on behalf of ABS 2009) and a User.
     Section 2. Securitization Collections. The following shall constitute the
“Securitization Collections”:
     (a) all Collections in respect of ABS 2009’s Domestic Contract Compression
Business, including, without limitation, any and all contract payments under
User Contracts;
     (b) all Collections in respect of the sale, transfer or disposition of any
Securitization Collateral and all Collections in respect of any casualty or
other event of loss affecting any Securitization Collateral (to the extent that
at the time the casualty Collections are received by or on behalf of ABS 2009,
the Compressor to which such proceeds relate remains a Securitization
Compressor); and
     (c) all proceeds and products of any and all of the foregoing.
     Section 3. Acknowledgments Regarding Securitization Collateral The Bank
Agent hereby acknowledges and agrees that, until all Securitization Obligations
shall have been paid in full in cash:
     (a) In the event that any Liens on or security interest in all or any
portion of the Securitization Collateral at any time exists in favor of the Bank
Agent, the Bank Agent will, immediately upon the request of the Indenture
Trustee, release or otherwise terminate such security interest in and Lien upon
such Securitization Collateral and the Bank Agent will immediately deliver such
release documents as the Indenture Trustee may require in connection therewith.
     (b) Without limiting the agreements contained in paragraph (a) above, all
security interests in or Liens on the Securitization Collateral now or at any
time hereafter granted by ABS 2009 or ABS Leasing 2009 to the Indenture Trustee
or, pursuant to the Securitization Documents, secure the Securitization
Obligations and shall be prior, paramount, and superior to any and all Liens and
security interests, if any, on or in such Securitization Collateral heretofore,
now or at any time hereafter granted by EXLP to the Bank Agent for the benefit
of the Bank Lenders, either pursuant to the Bank Documents

-8-



--------------------------------------------------------------------------------



 



or otherwise (and, as such, any interest of the Bank Agent in the Securitization
Collections and the Securitization Collateral shall be at all times subordinated
to the interest of the Indenture Trustee therein), regardless of the date of
execution of any such Lien documents or the order of filing of any of them for
record in any public office. The Lien priorities provided in this Section 3(b)
shall not be altered or otherwise affected by any amendment, modification,
supplement, extension, renewal, restatement or refinancing of either the
Securitization Obligations or the Securitization Documents, on the one hand, or
the EXLP Obligations or the Bank Documents, on the other hand, nor by any action
or inaction which the Indenture Trustee, or any other beneficiary under the
Securitization Indenture may take or fail to take in respect of the
Securitization Collections and the Securitization Collateral.
     (c) The Bank Agent hereby fully, unconditionally and irrevocably disclaims,
waives, relinquishes and releases any right, title or interest (including any
Lien) it may have, now or in the future, to the Securitization Collateral,
including, without limitation, to (i) foreclose or otherwise realize upon, or
attempt to foreclose or otherwise realize upon any of the Securitization
Collateral, including, without limitation, the Securitization Collections, or
assert any claims or interests therein, or (ii) seek to obtain possession of or
issue or cause to be issued any levies, garnishments, attachments, or other
legal process of any kind or nature against any of the Securitization
Collateral, including, without limitation, the Securitization Collections, or
(iii) contact any Users or other Persons that are account debtors or obligees
with respect to any Securitization Collateral, to the extent such contact
relates to any User Contract or other Securitization Collateral.
     Section 4. Acknowledgment Regarding Non-Securitization Collateral. The
Indenture Trustee hereby acknowledges and agrees that, so long as any EXLP
Obligations are outstanding:
     (a) In the event that any Liens on or security interest in all or any
portion of the Non-Securitization Collateral at any time exists in favor of the
Indenture Trustee, the Indenture Trustee will, immediately upon the request of
EXLP or the Bank Agent, release or otherwise terminate such security interest in
and Lien upon such Non-Securitization Collateral and the Indenture Trustee will
immediately deliver such release documents as EXLP or the Bank Agent may require
in connection therewith.
     (b) Without limiting the agreements contained in paragraph (a) above, all
security interests in or Liens on the Non-Securitization Collateral now or at
any time hereafter granted by EXLP to the Bank Agent pursuant to the Bank
Documents, secure the EXLP Obligations and shall be prior, paramount, and
superior to any and all Liens and security interests, if any, on or in such
Non-Securitization Collateral heretofore, now or at any time hereafter granted
to the Indenture Trustee, either pursuant to the Securitization Documents or
otherwise (and, as such, any interest of the Indenture Trustee in the
Non-Securitization Collections and the Non-Securitization Collateral shall be at
all times subordinated to the interest of the Bank Agent), regardless of the
date of execution of any such Lien documents or the order of filing of any of
them for record in any public office. The Lien priorities provided in this
Section 4(b) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement or refinancing of
either the EXLP Obligations or the Bank Documents, on the

-9-



--------------------------------------------------------------------------------



 



one hand, or the Securitization Obligations or the Securitization Documents, on
the other hand, nor by any action or inaction which the Bank Lenders may take or
fail to take in respect of the Non-Securitization Collateral.
     (c) The Indenture Trustee hereby fully, unconditionally and irrevocably
disclaims, waives, relinquishes and releases any right, title or interest
(including any Liens) it may have, now or in the future, to the
Non-Securitization Collateral, including, without limitation, to (i) foreclose
or otherwise realize upon, or attempt to foreclose or otherwise realize upon any
of the Non-Securitization Collateral, or assert any claims or interests therein,
or (ii) seek to obtain possession of or issue or cause to be issued any levies,
garnishments, attachments, or other legal process of any kind or nature against
any of the Non-Securitization Collateral, or (iii) contact any parties who are
account debtors or obligees with respect to Non-Securitization Compressors to
the extent such contact relates to the Non-Securitization Collateral.
     Section 5. Intercreditor Collateral Agent.
     (a) Appointment. Each of the Collection Parties and EXLP hereby designates
the Intercreditor Collateral Agent to act, and the Intercreditor Collateral
Agent hereby accepts such designation to act, as specified herein and as such
Collection Party’s nominee and agent under the Bank Documents and under the
Securitization Documents, as the case may be, and, in the case of EXLP, to act
as EXLP’s nominee and agent under the Bank Documents, the Securitization
Documents and otherwise for EXLP in its own capacity, to hold for such
Collection Party’s and EXLP’s respective benefit, as its interest may appear,
all Collections from the Collateral that may from time to time be in the
possession or control of the Intercreditor Collateral Agent in the Lockbox
Accounts. Without prejudice to the rights of the Collection Parties to enforce
the Securitization Documents and the Bank Documents, as applicable, each of the
Collection Parties and EXLP hereby irrevocably authorizes the Intercreditor
Collateral Agent to take such action, to exercise such powers and remedies and
to perform such duties hereunder as are specifically provided or delegated to or
required of the Intercreditor Collateral Agent by the terms hereof and such
other powers as are reasonably incidental thereto. The Intercreditor Collateral
Agent may perform any of its duties hereunder by or through its agents or
employees.
     (b) Duties of Intercreditor Collateral Agent.
     (i) The Intercreditor Collateral Agent shall not be deemed to have any
knowledge (imputed or otherwise) of: (A) any of the terms or conditions of the
Bank Documents, the Securitization Documents or any documents referred to
therein or relating to any financing arrangement between or among any of the
Collection Parties and/or EXLP, or any other party, or any breach thereof, or
(B) any occurrence or existence of a default thereunder. The Intercreditor
Collateral Agent has no obligation to inform any Person of any breach under any
such Bank Document or Securitization Document or to take any action in
connection with any of the foregoing, except such actions as are specified in
this Agreement.

-10-



--------------------------------------------------------------------------------



 



     (ii) The Intercreditor Collateral Agent is not responsible for the
enforceability or validity of any security interest in the Collateral and the
Lockbox Accounts.
     (iii) The Intercreditor Collateral Agent shall have no duties or
responsibilities to the Collection Parties or EXLP except those expressly set
forth or described herein and the duty to exercise “ordinary care” with respect
to the Collections in its possession or under its control and as required by
applicable law. With respect to the immediately preceding sentence, the
Intercreditor Collateral Agent shall be deemed to have exercised “ordinary care”
if its action or failure to act is in conformity with general banking usages or
is otherwise in accordance with commercially reasonable practices of the banking
industry. Except as set forth above with respect to the Intercreditor Collateral
Agent’s duties with respect to the Collections in its possession or under its
control, neither the Intercreditor Collateral Agent nor any its officers,
directors, employees or agents shall be liable to the Collection Parties or EXLP
for any action taken or omitted by it as such hereunder, or in connection
herewith, unless caused by its or their gross negligence or willful misconduct.
     (iv) The duties of the Intercreditor Collateral Agent as agent of the
Collection Parties and EXLP shall be mechanical and administrative in nature.
The Intercreditor Collateral Agent shall not have, by reason of this Agreement
or any Securitization Document or Bank Document, a fiduciary relationship in
respect of any Collection Parties or EXLP and nothing herein expressed or
implied, is intended to or shall be so construed as to impose upon the
Intercreditor Collateral Agent any obligations in respect of any Securitization
Document or Bank Document except as expressly set forth herein. The
Intercreditor Collateral Agent shall not be liable for consequential, incidental
or special damages even if it has been advised of the possibility of same. The
Intercreditor Collateral Agent shall be liable for failure to perform its
obligations when the failure arises out of causes beyond its control, including,
without limitation, an act of a governmental or regulatory authority, an act of
God, accident, equipment failure, labor disputes or system failure, provided it
has exercised commercially reasonable diligence with respect thereto.
     (c) Reliance of the Intercreditor Collateral Agent. The Intercreditor
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message that the Intercreditor Collateral Agent reasonably
believes in good faith to be signed, sent or made by any apparently authorized
person or entity, with respect to all matters pertaining to the Collateral
(including, without limitation, the Collections) and the Lockbox Accounts and
its duties hereunder. Neither any Collection Party nor EXLP shall have any right
of action whatsoever against the Intercreditor Collateral Agent as a result of
the Intercreditor Collateral Agent’s acting or refraining from acting based upon
instructions given to the Intercreditor Collateral Agent pursuant to and
consistent with this Agreement to so act or refrain from acting, provided that
such action or refraining from acting is in

-11-



--------------------------------------------------------------------------------



 



accordance with this Agreement. Unless expressly provided herein, the
Intercreditor Collateral Agent shall have a reasonable opportunity to act after
the receipt of any notice or instruction as described herein.
     (d) Blocked Account Agreement. All rights and benefits of the Intercreditor
Collateral Agent provided for under this Agreement, including but not limited
to, those set forth in this Section 5, shall also apply (as between the parties
hereto) to the Blocked Account Agreement, as if set forth therein in their
entirety.
Section 6. Establishment of Accounts: Deposit of Collections (a) EXLP shall
cause the EXLP/ABS 2009/Wells Lockbox Account to be maintained with
Intercreditor Collateral Agent and the EXLP/JPMC Lockbox Account at JPMorgan
Chase Bank, N.A. under the Blocked Account Agreement. The Lockbox Accounts shall
at all times be held in the name of EXLPOP, but under the exclusive dominion and
control of, the Intercreditor Collateral Agent for the benefit of the Collection
Parties and EXLP, at the expense of EXLP. Each of EXLP in its individual
capacity and as Manager, and EXLPOP agrees that it shall not, and shall have no
right to, make withdrawals therefrom, give any instructions with respect
thereto, or have access thereto, except with respect to Non-Securitization
Collections constituting Non-Securitization Collateral to the extent provided in
Section 7(b)(i) hereof and with respect to Securitization Collections
constituting Securitization Collateral pursuant to Section 7(b)(ii) hereof. The
Collection Parties hereby agree that the Lockbox Accounts shall be under the
exclusive dominion and control of the Intercreditor Collateral Agent as
aforesaid, and the Collection Parties shall not, and shall have no right to,
make withdrawals therefrom, give any instructions with respect thereto, or have
access thereto. Each of EXLP, EXLPOP, and Intercreditor Collateral Agent agree
that it shall not transfer any funds from the Lockbox Accounts to the
Securitization Account or the EXLP Account or to any other account unless such
transfer is in accordance with Section 7 or Section 8 hereof.
     (b) Without limiting the effectiveness of the security interests or Liens
granted under the Securitization Indenture or any other Securitization Document,
ABS 2009 and ABS Leasing 2009, hereby assign, convey, mortgage and hypothecate
to the Intercreditor Collateral Agent, for the benefit of the Indenture Trustee,
and hereby pledges and grants to the Intercreditor Collateral Agent, for the
benefit of the Indenture Trustee, a security interest in and a continuing Lien
on, all of their respective right, title and interest, whether now owned or
existing or hereafter created or acquired in, to and under the Lockbox Accounts,
including, without limitation, any and all deposits, monies, securities or other
property (including any investment property) from time to time in or
constituting the Lockbox Accounts, including any Collections in respect of any
Securitization Collateral, as security for its obligations under this Agreement
and the Securitization Documents.
     (c) EXLP, in its own capacity, as Manager under the Securitization
Documents (when it serves in that capacity) and as manager and/or collection
agent from time to time for various third parties, in each such capacity, and
EXLPOP as account holder hereby assign, convey, mortgage and hypothecate to the
Intercreditor Collateral Agent, for the benefit of the Bank Lenders and the
Securitization Secured Parties (and the successors and assigns of any of them),
and hereby pledge and grant to the Intercreditor

-12-



--------------------------------------------------------------------------------



 



Collateral Agent, for the benefit of the Bank Lenders and the Securitization
Secured Parties (and for the benefit of the successors and assigns of any of
them), as their interests may appear, a security interest in and a continuing
Lien on, all of their respective right, title and interest, whether now owned or
existing or hereafter created or acquired in, to and under Lockbox Accounts,
including, without limitation, any and all deposits, monies, securities or other
property (including any investment property) from time to time in or
constituting the Lockbox Accounts, including any Collections from the Domestic
Contract Compression Business in respect of any Securitization Collateral and
Non-Securitization Collateral, as security for its obligations under this
Agreement, the Securitization Documents and the Bank Documents.
     (d) The parties hereto each agree and acknowledge that (i) the security
interests and Liens granted pursuant to this Section 6 and granted under the
Blocked Account Agreement constitute “control” under and for purposes of
Section 9104(a)(1) of the UCC in the Intercreditor Collateral Agent for the
benefit of the various parties named herein, (ii) Wells Fargo Bank, National
Association, as Intercreditor Collateral Agent, will, for purposes of
Section 9-104(a)(2) and Sections 8-106 and 8-501 of the UCC, (A) for the benefit
of the Indenture Trustee, comply with instructions originated by the Indenture
Trustee (as directed by the Requisite Global Majority) directing the disposition
of the funds in the Lockbox Accounts that are properly allocable to the
Securitization Collateral pursuant to Section 7 and 8 hereof without further
notice by or to any party, and (B) for the benefit of the Bank Agent, comply
with instructions originated by the Bank Agent directing the disposition of the
funds in the Lockbox Accounts that are properly allocable to the
Non-Securitization Collateral pursuant to Section 7 and 8 hereof without notice
to any party; and (iii) the Intercreditor Collateral Agent’s jurisdiction for
purposes of Article 9-304 of the UCC is New York. Notwithstanding the foregoing,
the Intercreditor Collateral Agent and each of the Collection Parties agree that
EXLP shall have the right to allocate Collections in the Lockbox Accounts to the
extent provided in Section 7(a)(i), 7(a)(ii), 7(c) or 8(a) hereof and disburse
any Non-Securitization Collections to the extent so permitted in accordance with
Section 7(b)(i) hereof.
     (e) EXLP shall (i) cause all Collections with respect to the Domestic
Contract Compression Business, including, without limitation, all contract
payments made by Users, account debtors, obligees or sub-obligees on User
Contracts involving Securitization Compressors and by account debtors, obligees
or sub-obligees of any contract compression services contracts involving
Non-Securitization Compressors, all casualty proceeds from Securitization
Compressors and Non-Securitization Compressors, all other payments from the
Domestic Contract Compression Business in respect of the Securitization
Collateral and Non-Securitization Compressors paid by account debtors, and other
obligors in respect thereof, to be deposited directly in, or credited directly
to, the EXLP/ABS 2009/Wells Lockbox Account and (ii) notify all persons and
entities obligated to EXLP, or making payments to EXLP for the benefit of any
other Person, in respect of the Domestic Contract Compression Business to make
all such payments directly into the EXLP/ABS 2009/Wells Lockbox Account. For the
avoidance of doubt, funds in respect of contract payments made by Users, account
debtors, obligees or sub-obligees of compressors owned by EXH or any subsidiary
of EXH (other than EXLP, EXLPOP, ABS 2009, or ABS 2009 Leasing), and any
casualty proceeds or other

-13-



--------------------------------------------------------------------------------



 



proceeds payable to or receivable by EXH or any subsidiary of EXH (other than
EXLP, EXLPOP, ABS 2009 or ABS 2009 Leasing), are not to be directed to, or
transferred to, the Lockbox Accounts, and EXLP agrees not to send any directions
or remittance instructions to the accounts of EXH or its subsidiaries (other
than EXLP, EXLPOP, ABS 2009 or ABS 2009 Leasing) for any such funds or casualty
proceeds.
     Section 7. Allocation of Collections: Disbursements of Collections
     (a) Allocations.
     (i) On each Business Day, EXLP shall allocate all Collections then on
deposit in or constituting the Lockbox Accounts between Securitization
Collections and Non-Securitization Collections and provide written notice
thereof (which notice may be made by facsimile or electronic mail) to the
Indenture Trustee and the Bank Agent prior to the close of business on the day
on which such allocations are made. EXLP will do monthly reallocations of
Collections related to Securitization Compressors transferred in or out of the
Securitization Collateral during such period.
     (ii) In the event the Bank Agent at any time or for any reason questions
any Allocated Collection, EXLP agrees to promptly cooperate and direct the EXLP
Accountants (as defined below) to work with the Bank Agent and its
representatives to explain such Allocated Collection and provide such other
information regarding same as reasonably requested from time to time by the Bank
Agent. The Indenture Trustee (at the direction of the Requisite Global Majority
or as otherwise provided in the Indenture or pursuant to any Supplement thereto)
may appoint an independent accounting firm (the “Securitization Accountants”) to
examine, from time to time, the books and records of EXLP that would constitute
the basis for properly allocating any Collections then on deposit in the Lockbox
Accounts that have theretofore not been allocated (collectively, the
“Unallocated Collections”), including, without limitation, all User Contracts
and related invoices in respect thereof, and such Securitization Accountants
shall cooperate with EXLP’s in-house accountants (the “EXLP Accountants”) (and
EXLP hereby agrees that it shall direct the EXLP Accountants to cooperate with
the Securitization Accountants so appointed by the Indenture Trustee) to
determine the allocation of such Unallocated Collections and the Bank Agent
shall have the right to have its representatives present during all such calls
and meetings and EXLP shall cause the Bank Agent to be contemporaneously copied
on all written information regarding the determination of such allocations in
each case; provided, however, that if the EXLP Accountants and the
Securitization Accountants are not able to agree on the allocation of such
Unallocated Collections within five (5) Business Days, then EXLP (with the
written approval of the Bank Agent, which approval shall not be unreasonably
withheld or delayed) and the Indenture Trustee (at the direction of the
Requisite Global Majority), within one (1) Business Day after such five
(5) Business Day period expires, shall select another nationally recognized
accounting firm (the “Allocation Accounting Firm”) which is reasonably
acceptable to EXLP and the

-14-



--------------------------------------------------------------------------------



 



Indenture Trustee to determine the proper allocation of such Unallocated
Collections. The determination of such Allocation Accounting Firm shall be final
and binding upon EXLP, the Bank Agent, the other Bank Lenders, the Indenture
Trustee and the Requisite Global Majority, and EXLP shall promptly provide
notice of such appointment to the Bank Agent. EXLP agrees that it shall make the
Bank Agent privy to all communications involving the Allocation Accounting Firm
relating to the proper allocation of such Unallocated Collections and the Bank
Agent shall be entitled to communicate with EXLP and the Allocation Accounting
Firm regarding the same. EXLP shall allocate all Unallocated Collections (a) as
mutually agreed by the EXLP Accountants and the Securitization Accountants or
(b) as determined by the Allocation Accounting Firm pursuant to this
Section 7(a)(ii), as applicable, and in each case provide written notice thereof
(which notice may be made by facsimile or electronic mail) to the Indenture
Trustee and the Bank Agent prior to the close of business on the day on which
such allocations are made.
     (iii) In the event that EXLP is replaced as Manager, then allocations of
Collections pursuant to Section 7(a)(i) or 7(a)(ii) above shall be made in good
faith based upon the information provided by the replacement Manager.
     (iv) Notwithstanding anything contained herein to the contrary, each of the
parties hereto agrees that the provisions of Sections 3 and 4 above constitute a
“subordination agreement” for purposes of Section 510(a) of the Bankruptcy Code.
     (v) Each party hereto agrees that it will abide by allocations of
Collections held in the Lockbox Accounts made in accordance with this
Section 7(a).
     (b) Disbursements.
     (i) So long as the Intercreditor Collateral Agent has not received notice
pursuant to Section 8(b) or 8(c) to the effect that a Securitization Default or
Bank Default, respectively, has occurred (and has had a commercially reasonable
opportunity to act thereon) on any Business Day, after EXLP makes any allocation
of Collections pursuant to Sections 7(a)(i), 7(a)(ii), 7(c) or 8(a) hereof, EXLP
or EXLPOP may use electronic banking methods to transfer collected funds from
the EXLP/JPMC Lockbox Account to the EXLP Account, and may use electronic
banking methods acceptable to Intercreditor Collateral Agent and consistent with
past practice to direct Intercreditor Collateral Agent to transfer collected
funds from the EXLP/ABS 2009/Wells Lockbox Account to the EXLP Account, in the
aggregate equal to the Allocated Collections constituting Non-Securitization
Collections, prior to the close of business on such day; provided, however, that
(i) if such electronic banking methods are not available due to force majeure,
such transfer shall be made as promptly as practicable after such electronic
banking methods resume and (ii) to the extent EXLP is obligated by Applicable
Law to obtain evidence of approvals to make such transfers and it

-15-



--------------------------------------------------------------------------------



 



is not practicable to obtain such evidence or approvals on such Business Day,
such transfer shall be made by noon Central Time on the next Business Day. After
the occurrence of a Securitization Default or a Bank Default, Allocated
Collections constituting Non-Securitization Collections shall be disbursed in
accordance with Section 8(c) hereof.
     (ii) So long as the Intercreditor Collateral Agent has not received notice
pursuant to Section 8(b) or 8(c) to the effect that a Securitization Default or
a Bank Default, respectively, has occurred (and has had a commercially
reasonable opportunity to act thereon), on the same Business Day as EXLP makes
any allocation of Collections pursuant to Section 7(a)(i), 7(a)(ii), 7(c) or
8(a) hereof, prior to the close of business on such day, EXLP or EXLPOP will use
electronic banking methods to transfer funds from the EXLP/JPMC Lockbox Account
to the Trust Account and will use electronic banking methods acceptable to
Intercreditor Collateral Agent and consistent with past practice to direct
Intercreditor Collateral Agent to transfer funds from the EXLP/ABS 2009/Wells
Lockbox Account to the Trust Account or the account specified by the Indenture
Trustee (at the direction of the Requisite Global Majority) in accordance with
the then current Repetitive Wire Instructions delivered to the Intercreditor
Collateral Agent (such account, or any other account that may be specified by
the Indenture Trustee in a subsequent delivery of Repetitive Wire Instructions,
the “Securitization Account”) in an aggregate amount equal to the Allocated
Collections constituting Securitization Collections. After the occurrence of a
Securitization Default or a Bank Default, Allocated Collections constituting
Securitization Collections shall be disbursed in accordance with Section 8(b)
hereof.
     (iii) In the event that an allocation of Collections under Section 7(a) or
disbursement of Allocated Collections pursuant to Section 7(b) is made to
(A) the EXLP Account in excess of the Non-Securitization Collections or (B) the
Securitization Account in excess of the Securitization Collections (any such
event in clauses (A) and (B) above, a “Misallocation”), then EXLP shall
immediately notify the Indenture Trustee and the Bank Agent thereof, and (x) in
the case of a Misallocation described in clause (A) above, EXLP and the Bank
Lenders and (y) in the case of a Misallocation described in clause (B) above,
the Indenture Trustee, shall, upon receipt of such written notice from EXLP to
the effect of the foregoing, hold such amount for the benefit of the
Intercreditor Collateral Agent and the Securitization Secured Parties or the
Bank Lenders, as applicable, and remit and pay over any and all such amounts
received to the Intercreditor Collateral Agent for proper allocation in
accordance with the provisions of Section 7(a) above or Section 7(c) or Section
8(a) below (as applicable), to the extent that such amounts are still held by
such Person. In the event that any Misallocation occurs, EXLP covenants and
agrees to deposit into one or more of the Lockbox Accounts (which is applicable)
an amount in cash equal to such Misallocation (net of any portion thereof that
has been paid over by the Bank Lenders or the Indenture Trustee pursuant to the
preceding sentence) for proper allocation and disbursement in accordance with
the provisions hereof within three

-16-



--------------------------------------------------------------------------------



 



(3) Business Days after the earlier of the date on which EXLP shall have
knowledge thereof and the date on which EXLP receives notice from any other
Person (including pursuant to the procedures described in Section 7(c) hereof)
of such Misallocation.
(c) Disputed Allocations.
     In the event that the Indenture Trustee (acting at the direction of the
Requisite Global Majority) disputes the allocation of any Allocated Collections
in good faith (any such disputed allocation of Collections, collectively, the
“Disputed Allocations”), then in such event the Indenture Trustee (at the
direction of the Requisite Global Majority or as otherwise provided in the
Indenture or pursuant to any Supplement thereto) may appoint the Securitization
Accountants to examine, from time to time, the books and records of EXLP which
constitute the basis for properly allocating such Disputed Allocations,
including, without limitation, all User Contracts and related invoices in
respect thereof, and such Securitization Accountants shall cooperate with the
EXLP Accountants (and EXLP hereby agrees that it shall direct the EXLP
Accountants to cooperate with the Securitization Accountants so appointed by the
Indenture Trustee) to determine the allocation of such Disputed Allocations and
the Bank Agent shall have the right to have its representatives present during
all such calls and meetings and EXLP shall cause the Bank Agent to be
contemporaneously copied on all written information regarding the determination
of such Disputed Allocations in each case; provided, however, that if the EXLP
Accountants and the Securitization Accountants are not able to agree on the
allocation of such Disputed Allocations within five (5) Business Days, then EXLP
(with the written approval of the Bank Agent, which approval shall not be
unreasonably withheld or delayed) and the Indenture Trustee (at the direction of
the Requisite Global Majority), within one (1) Business Day after such five
(5) Business Day period expires, shall appoint the Allocation Accounting Firm to
determine the proper allocation of such Disputed Allocations. The determination
of such Allocation Accounting Firm shall be final and binding upon EXLP, the
Bank Agent, the Bank Lenders, the Indenture Trustee and the Requisite Global
Majority. EXLP shall allocate all Disputed Allocations (i) as mutually agreed by
the EXLP Accountants and the Securitization Accountants or (ii) as determined by
the Allocation Accounting Firm pursuant to this Section 7(c), as applicable, and
in each case provide written notice thereof (which notice may be made by
facsimile or electronic mail) to the Indenture Trustee and the Bank Agent prior
to the close of business on the day on which such allocations are made.
     (i) In the event the Bank Agent at any time or for any reason questions any
Allocated Collection, EXLP agrees to promptly cooperate and direct the EXLP
Accountants to work with the Bank Agent and its representatives to explain such
Allocated Collection and provide such other information regarding same as
reasonably requested from time to time by the Bank Agent.
     Section 8. Monitoring of Allocation Process; Effect of a Securitization
Default; Effect of a Bank Default(a) Monitoring of Allocation Process. The
Indenture Trustee (acting at the direction of the Requisite Global Majority or
as otherwise provided in the Indenture or

-17-



--------------------------------------------------------------------------------



 



pursuant to any Supplement thereto) may appoint the Securitization Accountants
to examine, from time to time, the books and records of EXLP that would
constitute the basis for properly allocating the Collections, including, without
limitation, any User Contracts, contracts, agreements and invoices in respect
thereof, and such Securitization Accountants shall (i) cooperate with the EXLP
Accountants (and EXLP hereby agrees that it shall direct the EXLP Accountants to
cooperate with the Securitization Accountants so appointed by the Indenture
Trustee) to determine the allocation of all Collections from time to time on
deposit in the Lockbox Account and (ii) have access to such books and records
that would constitute the basis for properly allocating the Collections,
including, without limitation, any User Contracts, contracts, agreements and
invoices in respect thereof, and any other resources of EXLP reasonably
necessary to monitor the allocation process on a day-to-day basis with respect
to all current or future allocations of Collections received by or in the
Lockbox Accounts as set forth in this Agreement; provided, however, that if the
EXLP Accountants and the Securitization Accountants are not able to agree on the
allocation of any such Collections, then EXLP (with the written approval of the
Bank Agent, which approval shall not be unreasonably withheld or delayed) and
the Indenture Trustee (at the direction of the Requisite Global Majority) shall
appoint the Allocation Accounting Firm to determine the proper allocation of all
such Collections and all future Collection from such date. The Indenture Trustee
shall have no duty to monitor the allocation process pursuant to Section 7 or 8
hereof, and shall take action only upon the receipt of direction from the
Requisite Global Majority. Upon and after the exercise by the Indenture
Trustee’s rights under this Section 8(a), EXLP shall allocate all Collections
then on deposit in the Lockbox Accounts and all future Collections received by
or deposited in the Lockbox Accounts (x) as mutually agreed by the EXLP
Accountants and the Securitization Accountants or (y) as determined by the
Allocation Accounting Firm pursuant to this Section 8(a), and in each case
provide written notice thereof (which notice may be made by facsimile or
electronic mail) to the Indenture Trustee and the Bank Agent prior to the close
of business on the day on which such allocations are made.
     (b) Effect of a Securitization Default. After the occurrence of a
Securitization Default, the Indenture Trustee shall notify the Intercreditor
Collateral Agent to such effect and as to the Intercreditor Collateral Agent,
after such Intercreditor Collateral Agent has received such notice and has had a
commercially reasonable opportunity to act thereon, then, subject to the other
provisions of this Agreement and to the terms of the Securitization Documents,
(i) the Intercreditor Collateral Agent shall take such steps as may be
instructed in writing by the Indenture Trustee (as directed by the Requisite
Global Majority) to receive, hold and distribute all or any portion of the
Securitization Collateral (including, without limitation, any Securitization
Collections) and proceeds thereof and to comply with its other obligations set
forth in this Agreement, including without limitation to send notice to default
to JPMorgan Chase Bank, N.A. under the Blocked Account Agreement and otherwise
to take control of the EXLP/JPMC Lockbox Account in accordance with the terms
thereof; and (ii) the Indenture Trustee (at the direction of the Requisite
Global Majority) may take such steps as it is entitled to take under the
Securitization Documents with respect to enforcement of any Securitization
Document and collection and realization of the Securitization Collateral (or any
portion thereof) and the proceeds thereof. In permitting the Indenture Trustee
to distribute Securitization

-18-



--------------------------------------------------------------------------------



 



Collateral from the Lockbox Accounts pursuant to this Section 8(b), the
Intercreditor Collateral Agent may rely conclusively on the notice provided by
the Indenture Trustee to the effect that a Securitization Default has occurred
without conducting any independent investigation thereof and notwithstanding any
assertion or evidence to the contrary.
     (c) Effect of a Bank Default. After the occurrence of a Bank Default, the
Bank Agent shall notify the Intercreditor Collateral Agent to such effect and
after the Intercreditor Collateral Agent has received such notice and has had a
commercially reasonable opportunity to act thereon, then, subject to the other
provisions of this Agreement and to the terms of the Bank Documents, (i) the
Intercreditor Collateral Agent shall take such steps as may be instructed in
writing by the Bank Agent to receive, hold and distribute all or any portion of
the Bank Collateral and proceeds thereof and to comply with its other
obligations set forth in this Agreement, including without limitation to send
notice of default to JPMorgan Chase Bank, N.A. under the Blocked Account
Agreement and otherwise to take control of the EXLP/JPMC Lockbox Account in
accordance with the terms thereof; and (ii) the Bank Agent may take such steps
as it is entitled to take under the Bank Documents with respect to enforcement
of any Bank Document and collection and realization of the Bank Collateral (or
any portion thereof) and the proceeds thereof. In permitting the Intercreditor
Collateral Agent to distribute Non-Securitization Collateral from the Lockbox
Accounts pursuant to this Section 8(c), the Intercreditor Collateral Agent may
rely conclusively on the notice provided by the Bank Agent to the effect that a
Bank Default has occurred without conducting any independent investigation
thereof and notwithstanding any assertion or evidence to the contrary.
     (d) Conflicting Instruction. Notwithstanding the foregoing, the
Intercreditor Collateral Agent shall have no duty or responsibility to exercise
any discretion with respect to determining the nature of, receiving, holding
and/or distributing all or any portion of the Collateral or any other collateral
or funds held by the Intercreditor Collateral Agent pursuant to the terms of
this Agreement. Without limiting the generality of the foregoing, the parties
hereby agree that the Intercreditor Collateral Agent shall be obligated to
disburse funds from (i) the EXLP/ABS 2009/Wells Lockbox Account in accordance
with instructions from EXLP, EXLPOP, or the Manager given pursuant to
Section 7(a), 7(b) or 7(c), (ii) the Lockbox Accounts in accordance with
instructions from the Indenture Trustee given pursuant to Section 8(b) or 8(d),
or (iii) the Lockbox Accounts in accordance with instructions from the Bank
Agent given pursuant to Section 8(c) or 8(d). In the event the Intercreditor
Collateral Agent receives conflicting notices or instructions or in the event it
is unable in good faith to determine what action it should take, or is unsure as
to the application, intent, interpretation or meaning of any provision therein
or hereof, the Intercreditor Collateral Agent may give notice (in such form as
shall be appropriate under the circumstances) to EXLP, the Bank Agent, and the
Indenture Trustee, requesting written instructions as to the course of action to
be adopted, and, to the extent the Intercreditor Collateral Agent acts in good
faith in accordance with any such appropriate instruction received from EXLP,
the Bank Agent, and the Indenture Trustee (as directed by the Requisite Global
Majority), the Intercreditor Collateral Agent shall not be liable on account of
such action or inaction to any Person. Except with

-19-



--------------------------------------------------------------------------------



 



respect to any instructions received from the Indenture Trustee (as directed by
the Requisite Global Majority) directing the disposition of the funds in the
applicable Lockbox Account that are properly allocated to the Securitization
Collateral, if the Intercreditor Collateral Agent shall not have received
appropriate instructions within ten (10) days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances), it may, but shall be under no duty to, take
or refrain from taking such action which is consistent, in its view, with this
Agreement, and such Intercreditor Collateral Agent shall have no liability to
any Person for any such action or inaction.
     Section 9. Compensation and Indemnity of Intercreditor Collateral Agent:
Waiver of Right of Set-off.
     (a) EXLP shall be liable to pay to the Intercreditor Collateral Agent from
time to time reasonable compensation for its services. EXLP shall be liable to
reimburse the Intercreditor Collateral Agent upon request for all reasonable
disbursements, expenses and advances incurred or made by it. Such expenses shall
include the reasonable compensation, disbursements and expenses of each such
Intercreditor Collateral Agent’s agents and counsel and all fees, costs and
expenses of any Securitization Accountants and/or Allocation Accounting Firm
engaged pursuant to the terms hereof. EXLP shall indemnify the Intercreditor
Collateral Agent for, and hold it harmless against, any claim, demand, expense
(including but not limited to reasonable attorney’s fees and expenses), loss or
liability incurred by it without gross negligence or bad faith on its part,
arising out of or in connection with the performance of its rights or duties
hereunder and under the Blocked Account Agreement, the Lockbox Accounts, and the
services provided in conjunction therewith. The Intercreditor Collateral Agent
shall notify EXLP promptly of any claim asserted against the Intercreditor
Collateral Agent for which it may seek indemnity. However, failure by the
Intercreditor Collateral Agent to notify EXLP shall not relieve EXLP of its
obligations hereunder. Upon the Intercreditor Collateral Agent’s request, EXLP
shall defend the claim and the Intercreditor Collateral Agent shall provide
reasonable cooperation at EXLP’s expense in the defense. The Intercreditor
Collateral Agent may have separate counsel and EXLP shall be liable to pay the
reasonable fees and expenses of such counsel. EXLP need not pay for any
settlement made without its written consent, which consent shall not be
unreasonably withheld or delayed. EXLP need not reimburse any expense or
indemnify against any loss or liability to the extent incurred by the
Intercreditor Collateral Agent through the Intercreditor Collateral Agent’s
gross negligence or bad faith. Any amount due under this Section 9(a) that
remains unpaid for thirty (30) days after notice thereof shall bear interest at
the federal funds rate from the date of notice to the date of payment.
(b) (i) Except as provided below, Intercreditor Collateral Agent and Wells Fargo
Bank, National Association, in its individual capacity, each hereby subordinates
all Liens, encumbrances, claims and rights of setoff it may have, now or in the
future, against the EXLP/ABS 2009/Wells Lockbox Account or any Collateral or
Collections (including checks or other items evidencing the same held therein)
or any other property in such Lockbox Account to the prior payment in full in
cash of all Securitization Obligations and EXLP Obligations and agree

-20-



--------------------------------------------------------------------------------



 



that the Liens and security interests securing such Securitization Obligations
and EXLP Obligations are superior to any such Liens, encumbrances, claims and
rights of setoff which Intercreditor Collateral Agent or Wells Fargo Bank,
National Association, in its individual capacity, might have or obtain in the
EXLP/ABS 2009/Wells Lockbox Account or any Collateral or Collections or any
other property in such Lockbox Account.
     (ii) Notwithstanding the foregoing, the Intercreditor Collateral Agent and
Wells Fargo Bank, National Association, in its individual capacity, may debit
the EXLP/ABS 2009/Wells Lockbox Account from time to time, for (a) checks and
other items, including, without limitation, any automated clearinghouse
transactions, which are returned for any reason (“Returned Items”),
(b) necessary account adjustments, and (c) overdrafts; provided, however, no
such offset shall be made unless the Intercreditor Collateral Agent advises EXLP
and EXLPOP of the amount thereof in accordance with the Intercreditor Collateral
Agent’s current practice, if any.
     (iii) In the event that any charges or fees are then due from EXLP or any
other party hereto to the Intercreditor Collateral Agent under this Agreement or
related to any Returned Items, the EXLP/ABS 2009/Wells Lockbox Account or the
services provided hereunder, EXLP agrees to pay such amounts to the
Intercreditor Collateral Agent within thirty (30) days of EXLP’s receipt by the
Intercreditor Collateral Agent of a written invoice therefor. In the event that
EXLP fails to pay the amounts described in the preceding sentence within the
time period set forth above, then the Intercreditor Collateral Agent shall have
the right to debit the EXLP/ABS 2009/Wells Lockbox Account for such amounts
which obligation of EXLP shall not be relieved by any such offset or debit by
the Intercreditor Collateral Agent (and, upon payment by EXLP of such amounts to
the Intercreditor Collateral Agent, the Intercreditor Collateral Agent shall
deposit such amounts into such Lockbox Account).
     (iv) In the event there are insufficient funds in the EXLP/ABS 2009/Wells
Lockbox Account to reimburse the Intercreditor Collateral Agent for the amount
of any Returned Items or unpaid charges or fees for which the Intercreditor
Collateral Agent is entitled to debit such Lockbox Account in accordance with
clause (ii) or (iii) above, then EXLP shall (x) reimburse the Intercreditor
Collateral Agent immediately upon demand and (y) to the extent Collections in
respect of Returned Items have been disbursed to any Collection Party in
accordance with the terms of this Agreement, may debit an amount equal to such
disbursement from future allocations to such Collection Party.
Section 10. Resignation by or Removal of Intercreditor Collateral Agent (a) The
Intercreditor Collateral Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least sixty (60) days’
prior written notice to each of EXLP, the Indenture Trustee, and the Bank Agent.
EXLP (with the consent of the Requisite Global Majority which consent shall not
be unreasonably withheld) may, at any time, for or without cause, remove the
Intercreditor Collateral Agent by giving at

-21-



--------------------------------------------------------------------------------



 



least twenty (20) days prior written notice to the Intercreditor Collateral
Agent, the Indenture Trustee and the Bank Agent.
     (b) Upon the effectiveness of any such notice of resignation or removal
given pursuant to Section 10(a) above, EXLP shall appoint a successor
Intercreditor Collateral Agent hereunder (with the consent and approval of the
Requisite Global Majority (such consent and approval not to be unreasonably
withheld), which shall be an incorporated bank or trust company and which shall
execute counterparts hereof or such other instrument reasonably satisfactory to
evidence acceptance of the duties and obligations of the Intercreditor
Collateral Agent hereunder.
     (c) If a successor Intercreditor Collateral Agent shall not have been so
appointed within the applicable notice period, the Requisite Global Majority
shall then appoint a successor Intercreditor Collateral Agent which shall be a
bank or trust company with a combined capital and surplus of at least
$50,000,000 as set forth in its most recent published annual report of condition
and which shall execute counterparts hereof or such other instrument reasonably
satisfactory to evidence acceptance of the duties and obligations of the
Intercreditor Collateral Agent hereunder and which shall serve as Intercreditor
Collateral Agent hereunder or thereunder until such time, if any, as EXLP
appoints a successor Intercreditor Collateral Agent as provided above.
     (d) After the resignation or removal of any Intercreditor Collateral Agent
pursuant to this Section 10, the provisions of Section 5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Intercreditor Collateral Agent hereunder, and Section 9(a) above shall continue
to inure to its benefit.
     Section 11. No Implied Waivers, Etc. Except as expressly provided herein,
nothing in this Agreement shall be deemed to constitute a waiver of or shall
otherwise affect any of the interests, rights or remedies which either the Bank
Agent or the Indenture Trustee may have under the Bank Documents or the
Securitization Documents, respectively, or under applicable law.
     Section 12. Amendments. No term or provision of this Agreement may be
amended, modified, waived, discharged or terminated orally and any such term or
provision may only be amended, modified, waived, discharged or terminated by an
instrument in writing signed by the Indenture Trustee (at the direction of the
Requisite Global Majority), EXLP, the Bank Agent, and the Intercreditor
Collateral Agent; provided, however, that no such instrument or agreement shall
amend, modify or waive any provision of this Agreement relating to the
allocation of Collections hereunder or otherwise affect the rights of any
Collection Party or EXLP to receive distributions and/or payments of Collections
allocated hereunder or under any other Related Documents, without the written
consent of such Collection Party or EXLP, as the case may be, then party to this
Agreement (in addition to the other parties required to consent thereto).
     Section 13. Benefit of Agreement This Agreement is intended solely for the
benefit of the Collection Parties and EXLP and their respective successors and
assigns and no other Person shall have any right, power, benefit, privilege,
priority or interest under or through this Agreement. Each party hereto agrees
that, if the Indenture Trustee shall fail to act as directed by

-22-



--------------------------------------------------------------------------------



 



the Requisite Global Majority at any time at which it is so required hereunder
or under any Related Documents, then the Requisite Global Majority shall be
entitled to directly enforce the provisions of this Agreement or take any such
action directly in its own capacity or on behalf of the Indenture Trustee.
     Section 14. Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction the substantive laws of which
are held to be applicable hereto shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any such jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
     Section 15. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute a single agreement.
     Section 16. Notices. All notices and other communications provided to any
party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth on the signature pages hereof or at such other address or
facsimile number as may be designated by such party from time to time in a
notice complying as to delivery with the terms of this section to the other
parties. Any notice, if mailed or sent by courier or hand delivery, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when such notice is transmitted and receipt is confirmed by
telephone or electronic means.
     Section 17. Headings. The various headings of this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
     Section 18. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, including
without limitation, Section 5-1401 of the New York General Obligations Law,
except that matters relating solely to the operations of the Lockbox Accounts
and the payment of checks and other items governed by Articles 3 and 4 of the
Uniform Commercial Code shall be governed by and construed in accordance with
the laws of the State of Texas.
     Section 19. No Petition. (a) The Bank Agent hereby covenants and agrees
that (i) prior to the date which is one year and one day after the payment in
full of all Securitization Obligations, it will not institute against or join
any other Person in instituting against ABS 2009 or any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States, including, without
limitation, the Bankruptcy Code, or any state of the United States, (ii) it will
not seek to challenge or contest, in any proceeding, suit or action of any
nature whatsoever or otherwise, any transfer, disposition, contribution to
capital or “true sale” of any Securitization Collateral or other assets pursuant
to and in accordance with any of the Securitization Documents; and (iii) it will
not seek, through any proceeding, suit or action of any nature whatsoever or
otherwise, the consolidation, financial or otherwise, of ABS 2009 with any other
Person.

-23-



--------------------------------------------------------------------------------



 



     (b) The provisions of this Section 19 shall be continuing and shall survive
any termination of this Agreement.
     Section 20. No Consolidation.
     (a) The Indenture Trustee covenants and agrees that it will not seek,
through any proceeding, suit or action of any nature whatsoever or otherwise,
the consolidation, financial or otherwise, of ABS 2009 with any other Person.
     (b) The provisions of this Section 20 shall be continuing and shall survive
any termination of this Agreement.
     Section 21. Insolvency. This Agreement shall be applicable both before and
after the filing of any petition by or against EXLP under the Bankruptcy Code
and all converted or succeeding cases in respect thereof, and all references
herein to EXLP shall be deemed to apply to a trustee for EXLP, as the case may
be, and EXLP, as debtor-in-possession. The relative rights of the Bank Agent and
the Indenture Trustee in or to any allocation of or distributions or
disbursements from or in respect of any Non-Securitization Collections or
proceeds of Non-Securitization Collections, or Securitization Collections or
proceeds of Securitization Collections, respectively, shall continue after the
filing thereof on the same basis as prior to the date of the petition,
notwithstanding any court order approving the financing of or use of cash
collateral by EXLP as debtor-in-possession or by any trustee appointed in its
case.
     Section 22. Termination. This Agreement shall terminate upon the
indefeasible payment in full in cash of all Securitization Obligations and the
satisfaction and discharge of the Securitization Indenture.
     Section 23. Entire Agreement. The provisions of the Intercreditor
Collateral Agent’s commercial account agreement, wholesale lockbox agreement
applicable to the EXLP/ABS 2009/Wells Lockbox Account, or other treasury
management agreement and related service terms governing the relationship
between EXLP and Intercreditor Collateral Agent with respect to such Lockbox
Account and any other applicable account (collectively, the “Lockbox
Agreements”) are incorporated by reference. In the event of conflict among the
provisions of this Agreement and the Lockbox Agreements, the provisions of this
Agreement shall control. This Intercreditor Agreement, and the other Related
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof and supersede any prior
agreements, written or oral, with respect thereto.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS

-24-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first written above.

                  EXTERRAN PARTNERS, L.P., in its individual
capacity and as Manager    
 
                By: EXTERRAN GENERAL PARTNER, L.P., its
general partner    
 
                By: EXTERRAN GP, LLC, its general partner    
 
           
 
  By:   /s/ David S. Miller    
 
     
 
David S. Miller, Vice President    
 
      and Chief Financial Officer    
 
           
 
  Address:   16666 Northchase Drive    
 
      Houston, TX 77060    
 
                Facsimile No.: 281-836-8895         Telephone No.: 281-836-7895
   
 
                Attn.: David S. Miller    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  EXLP ABS 2009 LLC    
 
           
 
  By:   /s/ David S. Miller    
 
     
 
David S. Miller, Vice President and    
 
      Chief Financial Officer    
 
           
 
  Address:   16666 Northchase Drive    
 
      Houston, TX 77060    
 
                Facsimile No.: 281-836-8895         Telephone No.: 281-836-7895
   
 
                Attn.: David S. Miller    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  EXLP OPERATING LLC    
 
           
 
  By:   /s/ David S. Miller    
 
     
 
David S. Miller, Vice President    
 
      and Chief Financial Officer    
 
           
 
  Address:   16666 Northchase Drive    
 
      Houston, TX 77060    
 
                Facsimile No.: 281-836-8895         Telephone No.: 281-836-7895
   
 
                Attn.: David S. Miller    

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee    
 
           
 
  By:   /s/ Melissa Philibert    
 
  Name:  
 
Melissa Philibert    
 
  Title:   Vice President    
 
           
 
  Address:   MAC N9311-161         Sixth Street and Marquette Avenue        
Minneapolis, MN 55479    
 
                Facsimile No.: 612-667-3464         Telephone No.: 612-667-8058
   
 
                Attn.: Corporate Trust Services — Asset-Backed Administration  
 
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Intercreditor Collateral Agent    
 
           
 
  By:   /s/ Melissa Philibert    
 
  Name:  
 
Melissa Philibert    
 
  Title:   Vice President    
 
           
 
  Address:   MAC N9311-161         Sixth Street and Marquette Avenue        
Minneapolis, MN 55479    
 
                Facsimile No.: 612-667-3464         Telephone No.: 612-667-8058
   
 
                Attn.: Corporate Trust Services — Asset-Backed Administration  
 

Signature Page to
Intercreditor and Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,
as Bank Agent    
 
           
 
  By:   /s/ Christopher L. Hewitt    
 
  Name:  
 
Christopher L. Hewitt    
 
  Title:   Vice President    
 
           
 
  Address:   301 South College Street    
 
      23rd Floor NC 0680    
 
      Charlotte, North Carolina 28288    
 
      Attention: Syndication Agency Services    
 
      Facsimile No.: 704-383-0288    
 
      Telephone No.: 704-715-1846    
 
                With copy to:    
 
           
 
      Wachovia Capital Markets, LLC    
 
      1001 Fannin, Suite 2255    
 
      Houston, Texas 77002    
 
      Attention: David Humphreys    
 
           

Signature Page to
Intercreditor and Collateral Agency Agreement

 